Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-5, 8-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,708,327 (Suzuki et al.) (hereinafter “Suzuki”).
Regarding claim 1, Figs. 1-9 show a medium feeding apparatus, comprising: 
a medium placement portion (31) on which a medium before being fed is placed; 
a feed roller (including 3 and 112) that feeds the medium placed on the medium placement portion (31); and 
at least one pressing portion (including 10) that presses the medium placed on the medium placement portion (31) onto the medium placement portion (31) at a position upstream of the feed roller (including 3 and 112) in a medium feeding direction.  
Regarding claim 2, Figs. 1-9 show that the pressing portion (including 10) is configured such that a pressing position where the pressing portion (including 10) presses the medium is adjustable in the medium feeding direction (left in Fig. 2).  
Regarding claim 3, Figs. 1-9 show a lower unit (including 31) that includes the medium placement portion (31); 
an upper unit (including 32) that is provided over the lower unit (including 31); 
a medium feeding path (61) along which the medium is fed and which is formed between the lower unit (including 31) and the upper unit (including 32); and 
a pivoting portion (including 11) that is able to pivot with respect to the upper unit (including 32); 
wherein 28 the pressing portion (including 10) is provided on a free end that is away from the center of pivoting of the pivoting portion (including 11).  
Regarding claim 4, Figs. 1-9 show that the pivoting portion (including 11) includes a base portion (154 and 155) that is pivotable and at least one slide portion (150) that is located in a direction toward the free end with respect to the base portion (154 and 155) and is able to slide with respect to the base portion (154 and 155), and a length of the pivoting portion (including 11) changes to adjust the pressing position due to sliding of the slide portion (150) with respect to the base portion (154 and 155).  
Regarding claim 5, Figs. 1-9 show that the pivoting portion (including 11) is urged by a pressing member (144) in a pivoting direction of pushing the pressing portion (including 10) against the medium placed on the medium placement portion (31).  
Regarding claim 8, Figs. 1-9 show that the pressing portion (including 10) is a roller that rotates in contact with the medium.  
Regarding claim 9, Figs. 1-9 show that the pressing portion (including 10) is provided at a position of overlapping with the feed roller (including 3 and 112) in a width direction that intersects with the medium feeding direction (left in Fig. 2).  
Regarding claim 11, as best understood, Figs. 1-9 show that the pivoting portion (including 11) can serve also as a supporting unit that supports the ejected medium (medium returned upstream by element 4) in a tilted position (e.g., skewed).  The recitation in claim 11 depends upon the article or medium that is acted upon by the structure being claimed, because it depends upon the ejected medium.  Since this recitation depends upon the article or medium that is acted upon by the structure being claimed, this recitation does not patentably distinguish claim 11 from the prior art Suzuki apparatus, particularly in view of MPEP 2115.   
Regarding claim 12, Figs. 1-9 show a skew correction unit (column 1, lines 29-34 and column 8, line 64 to column 9, line 29) that corrects a skew of the document; 
a pressing state switcher (Figs. 4(a)-4(b)) that switches between a pressing state (Fig. 4(b)), in which the medium is pressed by the pressing portion (including 10), and a pressing released state (Fig. 4(a)), in which the pressing is released; and 
a control unit (56) that controls the skew correction unit (column 1, lines 29-34 and column 8, line 64 to column 9, line 29) and the pressing state switcher (Figs. 4(a) – 4(b)); 
wherein the control unit (56) causes the skew correction unit (column 1, lines 29-34 and column 8, line 64 to column 9, line 29) to correct the skew of the document after putting the pressing portion (including 10) into the pressing released state.  This can occur after element 10 is raised after running out of stacked sheets and new sheets are stacked and later fed from the Suzuki apparatus.
Regarding claim 13, Figs. 1-9 show an image reading apparatus, comprising: 
a reading unit (51) that reads a surface of the medium; and the medium feeding apparatus according to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 4 above, and further in view of U.S. Patent Application Publication No. 2018/0257895 (Kaneko et al.) (hereinafter “Kaneko”).  Suzuki teaches most of the limitations of claim 6 including the medium placement portion (31) and a medium feed port (port between elements 3 and 4 in Figs. 1 and 2) formed between the lower unit (including 31) and the upper unit (including 32), but Suzuki does not show that the medium placement portion (31) is able to rotate, as claimed.  
Figures 71a-71b of Kaneko show that it is well-known in the art to provide a medium feeding apparatus with a medium placement portion (2800) that is able to rotate with respect to a lower unit (2901) and is able to, by rotating, switch between a first position (Fig. 71b), at which the medium placement portion (2800) supports the medium, and a second position (Fig. 71a), at which the medium placement29 portion (2800) covers a medium feed port formed between the lower unit (2901) and an upper unit (2720), for the purpose of allowing the apparatus to be folded up and save space.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Suzuki apparatus with a rotatable medium placement portion, for the purpose of allowing the apparatus to be folded up and save space, as taught by Kaneko.
4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of European Publication No. 1821265 (hereinafter “EP’265”).  Suzuki teaches most of the limitations of claim 10 including30 Fig. 8 showing the pressing portion (including 10) being provided either at a center position in the width direction of Fig. 8 or at symmetrical positions with respect to this center position in Fig. 8, but Suzuki does not show a pair of edge guides, as claimed.  Likewise, Suzuki does not show that the pressing portion is at a center position between a pair of edge guides or at symmetrical positions with respect to this center position between the edge guides, as claimed.
EP’265 shows that it is well-known in the art to provide a medium feeding apparatus (Fig. 1) with a pair of edge guides (32a and 32b) that are able to slide in a width direction (direction X or X’) that intersects with a medium feeding direction (right in Fig. 3) for the purpose of aligning edges of a stack of sheets.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Suzuki apparatus with a pair of edge guides, for the purpose of aligning edges of a stack of sheets, as taught by EP’265.  EP’265 shows the edge guides equally spaced apart from a center position of the apparatus of EP’265 in the width direction.  See, e.g., Figs. 4 and 7-10 of EP’265.  As such, providing the Suzuki apparatus with a pair of edge guides in a manner as taught by Figs. 4 and 7-10 of EP’265 results in the pressing portion of Suzuki being provided either at a center position between the pair of edge guides in the width direction or at symmetrical positions with respect to the center position, as claimed.
Allowable Subject Matter
5.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653